Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacqueline Woods appeals the district court’s order dismissing her action with prejudice for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Woods v. Smith, No. 1:09-ev-00527-JCC-IDD (E.D.Va. Oct. 6, 2009). Additionally, we deny Woods’s motion to strike and motion to compel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.